EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott R. Breining on February 11, 2021.

The application has been amended as follows: 
Claims 1-5,7,9,11-13,19 and 20 have been cancelled without prejudice to their further prosecution in a continuation application.
In claim 6, line 1, replace “claim 1” with –claim 21--
In claim 6, line 2, replace “iron-containing catalyst” with –iron(II) ions—
In claim 10, line 1, replace “claim 1” with –claim 21--
In claim 14, lines 1-2, replace “synthetic polymer textile” with –polyethylene terephthalate fabric--
In claim 14, lines 1-2, replace “synthetic polymer textile” with –polyethylene terephthalate fabric--
In claim 15, lines 1-2, replace “synthetic polymer textile” with –polyethylene terephthalate fabric—
In claim 15, line 3, replace “synthetic polymer” with –polyethylene terephthalate fabric--
In claim 16, line 2, replace “synthetic polymer” with –polyethylene terephthalate fabric--
In claim 17, line 2, replace “synthetic polymer” with –polyethylene terephthalate fabric—
In claim 17, line 3, replace “an organic solvent” with –acetone—
In claim 21, line 2, after “fabric” add –wherein the dye is an azo dye, a nitro dye, an anthraquinone dye, or any combination thereof, the method—
In claim 21, lines 11-12, replace “synthetic polymer” with –polyethylene terephthalate fabric--
In claim 21, line 13, replace “synthetic polymer” with –polyethylene terephthalate fabric--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art of record, Yorde (US 2014/0088210) in view of Buschmann (US 2014/0072653) and Mizutani (US 3,423,481), because while the prior art combine teach methods of decoloring polyethylene terephthalate, the prior art do not teach or fairly suggest the unexpectedly superior decoloring polyethylene terephthalate fabric by treatment with the claimed treatment composition at the claimed concentrations and under the claimed conditions as demonstrated by applicant in the 1.132 Declaration filed 9/17/2020. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jim Seidlick can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-





/AMINA S KHAN/Primary Examiner, Art Unit 1761